Citation Nr: 0525638	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-00 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly compensation (SMC) to include 
housebound or aid and attendance based on service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel

INTRODUCTION

The veteran had active service from December 1942 to December 
1945 and again from January 1951 to August 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  The veteran testified before the 
undersigned at a Videoconference Board hearing in August 
2005.  The transcript is associated with the claims folder.


FINDINGS OF FACT

1. The VA has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2. The veteran has the following service connected 
disabilities: post-traumatic stress disorder, rated as 70 
percent disabling; degenerative disc disease, L2-L3 and L5-S-
1, rated as 60 percent disabling; residuals, cold injury left 
lower extremity with severe peripheral neuropathy, rated as 
30 percent disabling; residuals, cold injury right lower 
extremity with severe peripheral neuropathy, rated as 30 
percent disabling; and cicatrix, superficial, well-healed, 
right forearm, right thigh and right buttock, residuals of 
shell fragment wounds, rated as non-compensably disabling.  
The combined service connected disability rating is 100 
percent.  

3.  The veteran's service connected disabilities result in a 
disability picture which requires regular personal assistance 
from others to care for most of his daily personal needs and 
to protect him from the hazards and dangers of his daily 
environment.




CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on the need for regular aid and attendance of another 
person have been met.  38 U.S.C.A. § 1114(l), (West 2002); 38 
C.F.R. §§ 3.350, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is asserting a claim for special monthly pension 
benefits based on the need for regular aid and attendance of 
another person or on account of being housebound.  Generally, 
aid and attendance means helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person. 38 C.F.R.  § 3.351(b).

A veteran is considered in need of regular aid and attendance 
if he: (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or, (3) establishes a factual need for aid and 
attendance under the criteria set forth in § 3.352(a). 38 
C.F.R. § 3.351(c).  There is no competent medical evidence 
that the veteran's condition meets the criteria for special 
monthly pension for blindness and the veteran has not alleged 
such fact pattern.

The basic criteria for determining the need for regular aid 
and attendance include the inability of the veteran to dress 
himself or to keep himself ordinarily clean and presentable; 
frequent need for adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (not including the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.), inability of the veteran to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  38 
C.F.R.  § 3.352(a) (2004).  VA must consider all the factors 
in determining eligibility, but at least one of the criteria 
must be present before eligibility for special monthly 
compensation can be considered.  See Prejean v. West, 13 Vet. 
App. 444, 448 (2000); Turco v. Brown, 9 Vet. App. 222, 225 
(1996).

During the August 2005 Board hearing the veteran testified 
that his service connected disabilities prevent him from 
dressing himself, bathing, and from attending to his toilet 
hygiene.  The record shows that the veteran retired from his 
job in November 1986 due to disability and was granted total 
disability based on individual unemployability from March 
1997.  

The veteran was afforded a VA aid and attendance examination 
in October 2002.  During the examination the veteran reported 
that his service connected back disorder interferes with his 
daily living.  He stated that his spouse assists him with all 
of his personal care including dressing, bathing, and 
attending to his toilet hygiene.  He reported "urinary 
leakage at times, but no bowel incontinence" but stated that 
he could feed himself.  The veteran stated that he had rails 
installed in his shower, next to his commode, and near his 
bedroom and den for support.  He also reportedly uses a cane 
at home.  Outside the house he uses a motorized wheelchair.  
The veteran stated that he and his spouse together manage 
their finances and stated that they had a lady come to their 
house two to three nights per week for two hours to help his 
wife with household chores.  The veteran repeatedly stated 
that he was seeking aid and attendance benefits to avoid 
going to a nursing home.  

On physical examination, the veteran reported that he was 
driven to the examination by a neighbor.  He was seated in a 
wheelchair and he wheeled himself into the examination room.  
He rose from the wheelchair slowly and cautiously and 
declined any assistance to getting up on the examination 
table.  He appeared well-built and nourished and had a 
slightly bent posture.  He was alert and oriented and 
appeared to be in no acute distress.  

Also of record are VA outpatient treatment reports showing 
treatment for various service connected disabilities 
including the veteran's lumbar spine disorder and bilateral 
leg disorder which ultimately put the veteran in a 
wheelchair.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Based on the above, the Board believes that the veteran does 
require the regular aid and attendance of another person.  
The above medical reports as well as several other VA and 
private medical records support such a finding, and testimony 
and written statements from the veteran and from his wife are 
consistent with the medical records.  

The Board believes that the record in this case shows an 
approximate balance of the positive evidence and the negative 
evidence on the question of whether the service-connected 
disabilities require the aid and attendance of another 
person.  In such a situation, all doubt must be resolved in 
the veteran's favor.  38 U.S.C.A. § 5107(b).

The Board's grant of special monthly compensation benefits 
based on aid and attendance renders moot the claim for 
benefits based on housebound status because benefits based on 
aid and attendance are payable at a higher rate.

In adjudicating this case, the Board considered remanding 
this issue to the RO in order to obtain additional medical 
information.  In this regard, the Board must note that the VA 
"aid and attendance/housebound" examination of October 2002 
did not provide a medical opinion in answer to the critical 
question in this case:  Whether the veteran was housebound 
due to his service connected disabilities.  Instead, the 
report provides only an examination of the veteran without 
providing a medical opinion addressing this critical question 
and the sole basis for the RO's request for the examination.  
However, due to the veteran's age, the delays that have 
already occurred in this case, and the veteran's condition, 
further delays in the adjudication of this case would be 
unconscionable. 

Once again, the undersigned wishes to apologize to the 
veteran for the loss of the first hearing transcript by the 
VA. 

Veterans Claims Assistance Act of 2000

Review of the claims folder reveals compliance with both the 
notice and assistance requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In June 2001, November 2003, 
and March 2004 letters, the RO explained the requirements for 
establishing entitlement to special monthly compensation to 
include housebound or aid and attendance based on service 
connected disabilities, explained that it would obtain VA 
records, as well as records from private physicians, other 
agencies, or employment records, if the appellant provided 
sufficient information to request them.  The RO has also 
properly pursued obtaining all evidence described by the 
appellant.  Given the favorable disposition of the claim, any 
defect in notice or assistance would not result in any 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the Board finds that the 
duties of notice and assistance with respect to this claim 
have been met.


ORDER

Entitlement to special monthly compensation based on the need 
of aid and attendance of another person is warranted. To this 
extent, the appeal is granted.



	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


